Case: 13-60895      Document: 00512655534         Page: 1    Date Filed: 06/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-60895                                FILED
                                  Summary Calendar                           June 6, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
PAMELA L. PARSONS,

                                                 Plaintiff - Appellant
v.

METROPOLITAN LIFE INSURANCE COMPANY,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:12-CV-135


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Before the Court is a dispute as to whether an unexpected death is
covered by the decedent’s ERISA 1 plan. We find no dispute as to the lack of
coverage and thus affirm summary judgment in favor of the plan provider.
       Albert M. Parsons, Jr., died on August 16, 2010.                   He was found
unresponsive in his truck after having worked for around two hours outside in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1“ERISA” refers to the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§§ 1001-1461, which establishes requirements for certain employer-provided benefits.
    Case: 13-60895     Document: 00512655534     Page: 2      Date Filed: 06/06/2014


                                  No. 13-60895

warm weather. Parsons was transported to a hospital, where a physician
declared him dead as a result of “cardiopulmonary arrest.” R. at 706. The
State Medical Examiner later listed the cause of death as “cardiac arrest” and
listed a possible contributing factor of “heat.” R. at 568.
      Following Mr. Parsons’s death, his widow filed a claim for ERISA
benefits. Metropolitan Life Insurance Company (“MetLife”) issued the ERISA
policy and serves as claims administrator. After MetLife determined that the
death was not covered by the policy, Mrs. Parsons subsequently filed a breach
of contract claim in state court. The case was removed to federal court, where
the district court ultimately granted summary judgment in favor of MetLife.
      We review summary judgment de novo. Atkins v. Bert Bell/Pete Rozelle
NFL Player Ret. Plan, 694 F.3d 557, 566 (5th Cir. 2012) (citation omitted), cert.
denied, 133 S. Ct. 1255 (2013). Where, as here, a plan “grant[s] the plan
administrator discretionary authority to construe the terms of the plan or [to]
determine eligibility for benefits, a plan’s eligibility determination must be
upheld by a court unless it is found to be an abuse of discretion.”               Id.
Accordingly, we uphold the administrator’s decision unless there is no “rational
connection between the known facts and the decision . . . .” Truitt v. Unum
Life Ins. Co. of Am., 729 F.3d 497, 508 (5th Cir. 2013) (citation omitted). An
ERISA claimant bears the burden of establishing policy coverage. Perdue v.
Burger King Corp., 7 F.3d 1251, 1254 n.9 (5th Cir. 1993).
      The relevant terms of coverage are not in dispute. The policy informs
policyholders that “[t]he Plan pays a benefit if you die or if you sustain certain
physical losses from an injury caused by a covered accident, if [t]he accident is
the sole cause of your death or physical loss; and [t]he death or physical loss
occurs within 365 days of the accident.” R. at 805 (punctuation revised). An
accident is “[a]n injury to the body that is caused directly and exclusively by a


                                        2
    Case: 13-60895    Document: 00512655534    Page: 3   Date Filed: 06/06/2014


                                No. 13-60895

sudden, violent, unexpected, external incident.” Id. at 847. In and of itself,
cardiac arrest is not an “external incident,” so Parsons’ death is covered only
to the extent that the cardiac arrest was caused by something that constitutes
an accident under the plan.
      The claims administrator did not abuse its discretion in finding no such
accident. Appellant argues that the cardiac arrest was caused by accidental
heat exposure. The argument is not persuasive. First, Alabama’s heat is
neither sudden nor unexpected, so it is not an accident. Moreover, to whatever
extent one might construe the heat or exposure as “unexpected,” Appellant did
not provide the administrator with any evidence indicating that the cardiac
arrest was caused “directly and exclusively” by the heat. Parsons had a history
of hypertension, obesity, and other medical conditions known to increase the
risk of cardiac arrest. He had discontinued his prescription medication for the
hypertension. And while the medical examiner noted that “possibly heat was
a contributing factor,” the attending physician made no mention of heat
exposure at all. So although Parsons’s death might have in fact been caused
in part by exposure to the heat, we cannot say that there is no “rational
connection” between the facts presented and the administrator’s conclusion
that the cardiac arrest was not caused exclusively by a heat-related accident.
Consequently, the claims administrator did not abuse its discretion in finding
that the claimant had failed to meet her burden of establishing coverage.
Truitt, 729 F.3d at 508.


      AFFIRMED.




                                      3